                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SHAVONTAE McQUEEN,
o/b/o A.D.T., a minor,

      Plaintiff,                     Case No. 18-13759

v.                                   Hon. George Caram Steeh

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
___________________________/

                       ORDER ADOPTING REPORT
                   AND RECOMMENDATION (ECF No. 15)

      Before the court is Magistrate Judge Patricia T. Morris’s report and

recommendation in this social security benefits case. Magistrate Judge

Morris recommends that the court deny Plaintiff’s motion for summary

judgment, grant the Commissioner’s motion for summary judgment, and

affirm the Commissioner’s final decision. Plaintiff filed timely objections, to

which the Commissioner has responded.

                          STANDARD OF REVIEW

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

                                  ANALYSIS

      Plaintiff Shavontae McQueen brings this action on behalf of her

daughter, A.D.T., a minor (hereinafter “Plaintiff”). On February 25, 2010,

                                      -2-
Plaintiff was found to be disabled with an onset date of September 29,

2009. Plaintiff’s impairments were speech delay and attention deficit

hyperactivity disorder (ADHD). After a periodic review, the ALJ found that

medical improvement occurred as of August 25, 2014, and that Plaintiff

was no longer disabled. The magistrate judge determined that that ALJ’s

decision was supported by substantial evidence, including school records,

assessments by Plaintiff’s teacher, and the opinions of medical consultants.

   I.      Objection 1

        Plaintiff contends that the magistrate judge erred by failing to take

into account Plaintiff’s subjective complaints regarding her ability to

concentrate and behavioral issues. As the magistrate judge noted,

however, Plaintiff did not challenge the ALJ’s treatment of her subjective

complaints before the magistrate judge “and therefore has forfeited the

issue of whether the ALJ’s assessment of it was erroneous.” ECF No. 15

at 25, 29. See also ECF No. 7-2 at PageID 63 (ALJ discounting Plaintiff’s

symptoms as “only partially consistent with the objective medical and other

evidence”). Plaintiff may not raise the issue of the ALJ’s treatment of her

subjective complaints for the first time here. “[A]bsent compelling reasons,

[the Magistrate Judge Act] does not allow parties to raise at the district




                                        -3-
court stage new arguments or issues that were not presented to the

magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

         Moreover, Plaintiff’s objection is without merit. Plaintiff relies upon

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234 (6th Cir. 2007), in which the

Sixth Circuit found that the ALJ improperly discounted the claimant’s

subjective complaints of disabling pain. The claimant was diagnosed with

fibromyalgia. The ALJ discounted the claimant’s subjective complaints

because of the lack of supporting objective medical evidence. The Sixth

Circuit reversed the ALJ’s decision, noting that given the unique nature of

fibromyalgia, the lack of objective medical evidence was an insufficient

basis to discount the claimant’s testimony. Id. at 243-44. Although Plaintiff

contends that ADHD is analogous to fibromyalgia because it relies upon

“subjective findings,” Plaintiff provides no medical or legal support for this

argument. Rogers has no bearing on the relevance of objective findings

regarding the functioning of an individual with ADHD. Plaintiff essentially

requests that the court re-weigh her subjective complaints over the other

evidence in the record, which the court is not permitted to do.

   II.      Objection No. 2

         Plaintiff also argues that the magistrate judge erred by not taking into

account medical records for visits that occurred after the hearing before the

                                         -4-
ALJ. This court may not, however, consider additional evidence that was

not part of the record before the ALJ. Cline v. Comm’r of Soc. Sec., 96

F.3d 146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th

Cir. 1993).

      Plaintiff contends that the court should remand this case for further

administrative proceedings under “sentence six” of 42 U.S.C. § 405(g),

which provides that the court may order additional evidence to be taken

“only upon a showing that there is new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the

record.” Id. The magistrate judge noted that Plaintiff did not address

whether remand was appropriate under “sentence six” and thus waived the

issue. ECF No. 15 at 36. Plaintiff has not explained how the magistrate

judge erred in this regard. Further, the magistrate judge found that a

“sentence six” remand would not be appropriate because the new evidence

was not material – there was no reasonable probability that the new

evidence would have caused the Commissioner to reach a different

decision. Id. at 37. Plaintiff has also not addressed how the magistrate

judge’s analysis regarding materiality was incorrect. Plaintiff’s objection is

without merit.




                                      -5-
                                        ORDER

      The court agrees with Magistrate Judge Morris’s thorough and well-

reasoned analysis. Accordingly, IT IS HEREBY ORDERED that the report

and recommendation (ECF No. 15) is ACCEPTED and ADOPTED as the

order of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 12) is DENIED, the Commissioner’s motion for

summary judgment (ECF No. 14) is GRANTED, Plaintiff’s objections (ECF

No. 16) are OVERRULED, and the final decision of the Commissioner is

AFFIRMED.

Dated: February 27, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   February 27, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                            -6-
